The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claimed limitation of “wherein the first fin has a tapered shape that is widest proximate to the base”, as recited in claim 7, is unclear as to how the second line can be parallel to the first line, as recited in amended claim 1, and at the same time, forming the first fin having a tapered shape that is widest proximate to the base, as recited in claim 7. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 33-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasor (9,330,971) in view of Maeda et al. (2015/0214340), Rachmady et al. (8,575,653), Datta et al. (8,183,556).
Regarding claim 1, Beasor teaches in figure 6 and related text a semiconductor device, comprising: 
a base (not shown); 
a first fin 16 extending away from the base, wherein the first fin includes a first semiconductor layer; 
a second fin 18 extending away from the base, wherein the second fin 18 includes a second semiconductor layer, 
a plurality of first gate lines 22 over different portions of a top surface of the first fin 16, wherein the first gate lines 22 are parallel to one another and parallel to the base, and each of the first gate lines extends away from the first fin in a direction perpendicular to a longitudinal axis of the first fin; and 
a plurality of second gate lines (another ones of element 22) over different portions of a top surface of the second fin 18, wherein the second gate lines are parallel to one another and parallel to the base, and each of the second gate lines extends away from the second fin in a direction perpendicular to a longitudinal axis of the second fin, 
wherein: 
the longitudinal axis of the first fin 16 is parallel to the longitudinal axis of the second fin 18, 
the plurality of first gate lines 22 includes at least two of the first gate lines 22, 
the plurality of second gate lines (another ones of element 22) includes at least three of the second gate lines, 
a first one of the at least two of the first gate lines 22 and a first one of the at least three of the second gate lines (another ones of element 22) are along a first line (arbitrarily chosen) that is parallel to the base, 
a second one of the at least two of the first gate lines 22 and a second one of the at least three of the second gate lines (another ones of element 22) are along a second line (arbitrarily chosen) that is parallel to the base and parallel to the first line (since both are parallel to the base), and 
projections of the first line, the second line, and the third line onto the base do not overlap (as depicted in figure 6).

Beasor does not explicitly state that each of the first and second gate lines extends away from the first and second fins in a direction perpendicular to a longitudinal axis, does not teach that the plurality of first gate lines includes at least three of the first gate lines and does not teach that the first and second fins include first and second a quantum well layers.

Maeda et al. teach in figure 46 and related text that each of the first and second gate lines 251-254 extends away from the first and second fins 210-240 in a direction perpendicular to a longitudinal axis.
Rachmady et al. teach in figure 6 and related text a first fin GE QW includes first quantum well layer QW.
Datta et al. teach in figure 1A and related text first (117, 125, 127, 129) and second (115, 119, 121, 122) fins (since they protrude from base 112) include first and second a quantum well layers 127, 121.
Maeda et al., Datta et al., Rachmady et al. and Beasor are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Beasor because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the first and second gate lines to extend away from the first and second fins in a direction perpendicular to a longitudinal axis, as taught by Maeda et al., and to form the plurality of first gate lines to include at least three of the first gate lines, and to form the first and second fins include first and second a quantum well layers, as taught by Datta et al. and Rachmady et al., in Beasor’s device in order to simplify the processing steps of making the device when being used in an application which requires plurality of fins and gates and in order to improve the device characteristics as it is well known in the art that transistors comprising quantum well stack regions exhibit superior characteristics to transistors which comprise conventional semiconductor regions, respectively.

The combined device includes “a third one of the at least three of the first gate lines and a third one of the at least three of the second gate lines are along a third line (arbitrarily chosen) that is parallel to the base and parallel to the second line and projections of the first line, the second line, and the third line onto the base do not overlap.

Regarding claim 8, the combined device of Beasor includes a first portion of a semiconductor substrate is in the base and second portion of the semiconductor substrate is in the first fin, because the formation of the first fin is process limitation which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the base to include at least some of a semiconductor substrate, and a barrier layer is between the semiconductor substrate and the first quantum well layer, in Beasor’s device in order to provide better protection to the first quantum well layer.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first quantum well layer in a silicon/silicon germanium material stack, in Beasor’s devices in order to improve the device characteristics.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a dimension of an individual first gate line of the first gate lines in a direction along the first fin, is between 20 and 40 nanometers in prior art’s device in order to adjust the device characteristics according to the requirements of the application in hand and in order to reduce the size of the device.

Regarding claim 33, Beasor teaches in figure 6 and related text an insulating material 20 between: the first one of the at least three of the first gate lines and the first one of the at least three of the second gate lines, the second one of the at least three of the first gate lines and the second one of the at least three of the second gate lines, and the third one of the at least three of the first gate lines and the third one of the at least three of the second gate lines.

Regarding claim 34, Beasor teaches in figure 6 and related text an insulating material 20 and in the combined device, each of the first fin and the second fin includes a first doped region, a second doped region, a first sidewall extending between the first doped region and the second doped region, and a second sidewall extending between the first doped region and the second doped region, the second sidewall being opposite the first sidewall, the second sidewall of the first fin is between the first sidewall of the first fin and the first sidewall of the second fin, the first sidewall of the second fin is between the second sidewall of the first fin and the second sidewall of the second fin, and the insulating material is between the second sidewall of the first fin and the first sidewall of the second fin.

Regarding claim 35, Beasor teaches in figure 6 and related text a first spacer 32 at an end of the first one of the at least three of the first gate lines, a second spacer (another one of element 32) at an end of the first one of the at least three of the second gate lines, and the insulating material 20 that is between the second sidewall of the first fin 16 and the first sidewall of the second fin 18.
Beasor does not teach a further insulating material between the first spacer and the second spacer, wherein each of the first spacer, the second spacer, and wherein the further insulating material is over the insulating material. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second nitride spacers of an ONO material such that a further insulating material (oxide) between the first nitride spacer and the second nitride spacer, wherein each of the first spacer, the second spacer, and wherein the further insulating material is over the insulating material, in prior art’s device in order to provide better protection to the gates.

Regarding claim 36, Beasor teaches in figure 6 and related text that the first spacer is opposite the second spacer.

Regarding claim 37, in the combined device the end of the first one of the at least three of the first gate lines is opposite the end of the first one of the at least three of the second gate lines.

Regarding claim 38, in the combined device the first gate lines are over a continuous portion of the first quantum well layer between the first doped region and the second doped region of the first fin, and the second gate lines are over a continuous portion of the second quantum well layer between the first doped region and the second doped region of the second fin.

Regarding claim 39, Beasor teaches in figure 6 and related text that the first gate lines 22 are absent from each of the first sidewall and the second sidewall of the first fin 16, and the second gate lines (another ones of element 22) are absent from each of the first sidewall and the second sidewall of the second fin 18.

Regarding claim 40, Beasor teaches in figure 6 and related text that a further first spacer on a sidewall of the first one of the at least three of the first gate lines that is opposite a sidewall of the third one of the at least three of the first gate lines, a third spacer on the sidewall of the third one of the at least three of the first gate lines that is opposite the sidewall of the first one of the at least three of the first gate lines, and at least a portion of the second one of the at least three of the first gate lines is between the further first spacer and the third spacer.

Regarding claim 41, Beasor teaches in figure 6 and related text that further first spacer on a sidewall of the first one of the at least three of the first gate lines that is opposite a sidewall of the third one of the at least three of the first gate lines, a third spacer on the sidewall of the third one of the at least three of the first gate lines that is opposite the sidewall of the first one of the at least three of the first gate lines, and at least a portion of the second one of the at least three of the first gate lines is in contact with at least one of the further first spacer and the third spacer.

Regarding claim 42, Beasor teaches in figure 6 and related text that a further first spacer on a sidewall of the first one of the at least three of the first gate lines that is opposite a sidewall of the third one of the at least three of the first gate lines, a third spacer on the sidewall of the third one of the at least three of the first gate lines that is opposite the sidewall of the first one of the at least three of the first gate lines, and at least a portion of the second one of the at least three of the first gate lines is in contact with each of the further first spacer and the third spacer.

Regarding claim 43, Beasor teaches in figure 6 and related text that a third spacer at an end of the second one of the at least three of the first gate lines, and a fourth spacer at an end of the second one of the at least three of the second gate lines, wherein the further insulating material is further between the third spacer and the fourth spacer, and wherein each of the third spacer and the fourth spacer is over the insulating material that is between the second sidewall of the first fin and the first sidewall of the second fin.

Regarding claim 44, Beasor teaches in figure 6 and related text that the third spacer is opposite the fourth spacer.

Regarding claim 45, Beasor teaches in figure 6 and related text that the first gate lines 22 are absent from each of the first sidewall and the second sidewall of the first fin 16, and the second gate lines (another ones of element 22) are absent from each of the first sidewall and the second sidewall of the second fin 18.

Regarding claims 46-47, Beasor teaches in figure 6 and related text that the first line, the second line, and the third line are coplanar and do not overlap.

Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasor (9,330,971), Rachmady et al. (8,575,653), Datta et al. (8,183,556), as applied to claim 1 above, and further in view of Hafez et al. (2013/0270559).
Regarding claim 7, the combined device of Beasor teach substantially the entire claimed structure, as applied to claim 1 above, except the first fin has a tapered shape that is widest proximate to the base.
Hafez et al. teach in figures 2b and 16 and related text forming the first fin having a tapered shape that is widest proximate to the base.
Hafez et al., Beasor, Rachmady et al. and Datta et al. are analogous art because they are directed to semiconductor devices comprising fins and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device of Beasor because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first fin having a tapered shape that is widest proximate to the base, as taught by Hafez et al., in prior art’s device in order to adjust the device characteristics according to the requirements of the application in hand.




Response to Arguments
1.	Applicants argue that the claimed limitation of “wherein the first fin has a tapered shape that is widest proximate to the base”, as recited in claim 7, is clear, because “Claim 7 recites that the first fin has a tapered shape that is widest proximate to the base, which is shown, e.g., in FIG. 34 of the present drawings. The shape of the fins 104 in the cross-section of FIG. 34 (their transverse cross-sections, as also shown in FIG. 1) has nothing to do with how the first, second, and third lines as defined in claim 1 are arranged as the first, second, and third gate lines extend in a layer above the fins. Therefore, contrary to the Office Action, there is support in the specification for the claimed limitations of claim 7 and withdrawal of the 112 rejection of claim 7 is respectfully requested.”

1.	The office action does not state that there is no support in the specification for the claimed limitations of claim 7.  The office action states that the “claimed limitation of “wherein the first fin has a tapered shape that is widest proximate to the base”, as recited in claim 7, is unclear as to how the second line can be parallel to the first line, as recited in amended claim 1, and at the same time, forming the first fin having a tapered shape that is widest proximate to the base, as recited in claim 7”.
Applicants’ argument does not explain how claim 7 is clear.

2.	Applicants argue that “No combination of the cited references teaches or suggests such subject matter. In particular, no combination of the cited references teaches or suggests the arrangement of three of the first gate lines and three of the second gate lines as recited in amended claim 1 and as illustrated in the annotated version of FIG. 3 provided above”.

2.	The combined device teaches the arrangement of three of the first gate lines and three of the second gate lines, as recited in the above rejection.
Furthermore, figure 6 of Beasor clearly depicts that the projections of the first line, the second line, and the third line onto the base do not overlap, as recited in amended claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/29/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800